Citation Nr: 1119705	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus. 

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to type II diabetes mellitus. 

3.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus. 


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In an April 2002 rating decision, the RO, in part, denied service connection for retinopathy and sexual dysfunction.  The Veteran appealed the denial of those issues and in July 2004, the Board remanded those matters for further development.  In a May 2006 rating decision, the RO continued the 20 percent disability evaluation for service-connected type II diabetes mellitus.  The Veteran appealed that decision. 

In the April 2002 rating decision, the RO also denied service connection for headaches and hypertension both secondary to service-connected type II diabetes mellitus.  These issues were also subject to the Board's July 2004 remand.  Subsequently, in a February 2006 rating decision, the RO granted service connection for headaches and hypertension.  As this represents a full grant of the benefits sought on appeal, there remains no issue before the Board with regard to these two claims. 

On his VA Form 9's, Appeal to Board of Veterans' Appeals dated in October 2006 and December 2006, the Veteran requested a hearing before a Veterans Law Judge.  However, in a February 2011 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).  






FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran that his appeal as to entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus,  
be withdrawn.

2.  The probative evidence of record is at least in equipoise regarding whether the Veteran's sexual dysfunction is related to his service-connected type II diabetes mellitus.  

3.  The competent medical evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires the use of insulin and diet restriction, but not restriction of activities.

4.  The evidence does not show that the Veteran's type II service-connected diabetes mellitus is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal to the issue of entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Sexual dysfunction is proximately due to service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The criteria for an increased rating for service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

4.  Application of extraschedular provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2011, the Veteran submitted a correspondence indicating that he wished to withdrawal his claim for entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus.

Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.

Stegall Considerations

In its July 2004 remand, the Board instructed the RO to ensure that the Veteran receives appropriate notification under current regulations, verify whether the Veteran desired a hearing, obtain all outstanding VA treatment reports, and issue a statement of the case addressing the April 2002 denial of entitlement to service connection for retinopathy and sexual dysfunction as secondary to service-connected type II diabetes mellitus.  Subsequently, the Veteran was issued various notification letters dated in March 2006 and July 2006, the Veteran indicated in a February 2011 statement that he was withdrawing his hearing request, outstanding VA treatment records have been associated with the claims folder, and the RO issued a statement of the case in October 2006 for the issues of service connection for retinopathy and sexual dysfunction as secondary to service-connected type II diabetes mellitus.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Duties to Notify and Assist

As to the issue of entitlement to service connection for sexual dysfunction, to include as secondary to type II diabetes mellitus, the Board notes that without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to the issue of entitlement to an increased evaluation for diabetes mellitus, in correspondence dated in February 2006, prior to the May 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed that in order to establish a higher rating, the evidence would need to show that his diabetes mellitus had increased in severity.  He was also informed of the type of evidence that could be submitted to support his claim.  Additionally, a March 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he withdrew his request to present personal testimony.  Therefore, the duties to notify and assist have been met.   

Sexual Dysfunction

The Veteran essentially contends that he has sexual dysfunction due to his service-connected type II diabetes mellitus. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims' (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

The Veteran is service-connected for type II diabetes mellitus and the evidence shows that he has sexual dysfunction, so the remaining issue is whether the Veteran's sexual dysfunction was caused by or aggravated by the service-connected type II diabetes mellitus.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for sexual dysfunction.

The unfavorable evidence shows that the Veteran's erectile dysfunction pre-dated his diabetes mellitus.  The record reflects that the Veteran was diagnosed with type II diabetes mellitus in May 2001, and that he complained of sexual dysfunction beginning sometime in 1999-2000.  During an October 2001 VA diabetes mellitus examination, the examiner noted that there were no known complications directly attributable to the Veteran's diabetes mellitus.  

The positive evidence of record includes a recent VA treatment record and examination report related sexual dysfunction to his diabetes mellitus.  A February 2007 VA treatment record shows that the treating physician opined that "there is some relationship between [the Veteran's] diabetes and his erectile dysfunction, though hypogonadism and depression may also play a role."  On VA diabetes mellitus examination in May 2007, the examiner noted that the Veteran had erectile dysfunction which was a complication of diabetes mellitus.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for erectile dysfunction, secondary to service-connected type II diabetes mellitus, is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's erectile dysfunction is as likely the result of his service-connected type II diabetes mellitus as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for service connection for erectile dysfunction.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Type II Diabetes Mellitus

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 20 percent disabling under Diagnostic Code 7913.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 3 8 C.F.R. Part 4.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that in general, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, in the present case, the Board observes that the rating criteria contained in Diagnostic Code 7913 is "successive".  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board will, therefore, review the evidence to determine whether any separate disability ratings may be assigned. This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.

The Veteran has evidenced chronic renal insufficiency, hypertension, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and dermopathy all associated with his service-connected type II diabetes mellitus, and for which he is currently service-connected.  

With respect to diabetic retinopathy, the medical evidence of record is negative for a diagnosis of retinopathy.  Additionally, while the Veteran perfected an appeal as to the issue of service connection for diabetic retinopathy, as discussed above, he has withdrawn that issue.  

There are no other complications of diabetes that requires a separate rating (other than that which has been discussed herein).

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria.

As has been discussed in the law and regulations section above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The evidence of record, including the most recent VA examination reports dated in May 2007 and November 2009, is replete with the Veteran's use of insulin.  The evidence of record further indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus.  

Critically, however, there is no evidence of restriction of activity.  The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  On the contrary, the evidence consistently shows that the Veteran has been encouraged to exercise regularly.  Significantly, VA treatment records dated in July 2007 and July 2008 shows that it was suggested to the Veteran that he exercise.  Also, a June 2006 record noted that the Veteran was trying to walk three times a week and similarly in September 2008, the Veteran indicted that he walks a lot at work.  These statements were made in conjunction with discussion of the Veteran's uncontrolled glucose/diet.  The May 2007 VA examiner noted that diabetes mellitus had no effect on the Veteran's ability to do chores, shopping, exercise, sports, recreation, bathing, dressing, toileting, grooming, and driving, but a mild effect on traveling and feeding.  The November 2009 VA examination report noted that the Veteran was restricted in his ability to perform strenuous activities; the Veteran stated that he could not exercise, bend, or lift due to his diabetes.  The examiner also noted that the Veteran's diabetes mellitus impacted his occupational activities due to decreased mobility.  There was a moderate effect on his ability to do chores, shopping, and exercise; a mild effect on traveling; and no effect on his ability to do sports, recreation, feeding, bathing, dressing, toileting, grooming, and driving.  

The objective evidence of record shows that the Veteran has been encouraged to exercise.   While the Veteran has indicated that he could not exercise, bend, or lift, the overall evidence of record reflects that the restrictions do not amount to avoidance of strenuous occupational and recreational activities as contemplated by the regulations.  There is no evidence of a medical need to avoid strenuous occupational and  recreational activity.   In fact, the evidence shows that the Veteran was not restricted in his ability to do sports or recreation.  Thus, the medical records are absent for restriction of activity due to service-connected diabetes mellitus.  Because not all of the criteria for the assignment of a 40 percent disability rating are met, the higher rating may not be awarded.

The Board, therefore, finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his type II diabetes mellitus and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The appeal as to entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus, is dismissed. 

Service connection for sexual dysfunction, as secondary to type II diabetes mellitus, is granted.  

Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus is denied. 





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


